          Case 8:18-cv-03581-PJM Document 6 Filed 02/26/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ANITA VERMA, et al.,                      )
                                          )
      Plaintiff,                          )
                                          )
              vs.                         )                 Case No. 8:18-cv-03581-PJM
                                          )
PENNSYLVANIA HIGHER EDUCATION             )
ASSISTANCE AGENCY, et al.,                )
                                          )
      Defendants.                         )
__________________________________________)

                                 NOTICE OF APPEARANCE
TO THE CLERK:

       Please enter the appearance of John Troost as counsel for the Defendant, Navient

Solutions, LLC, f/k/a Sallie Mae, Inc., in the above-captioned matter.

                                             Respectfully submitted,

                                             /s/ John Troost
                                             John Troost
                                             Stradley Ronon Stevens & Young, LLP
                                             1250 Connecticut Ave., N.W., Suite 500
                                             Washington, D.C. 20036
                                             (202) 507-5155
                                             (202) 822-0140 (fax)
                                             jtroost@stradley.com
                                             Counsel for Defendants Navient Solutions, LLC,
                                             f/k/a Sallie Mae, Inc.




                                               -1-

                                                                                      4032879v.1
         Case 8:18-cv-03581-PJM Document 6 Filed 02/26/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of February, 2019, I served a copy of the
foregoing via CM/ECF on all counsel of record.


                                                     /s/ John Troost
                                                     John Troost, Esq.




                                            -2-

                                                                                   4032879v.1
